DETAILED ACTION

Double Patenting
Claims 1, 2, and 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, and 16-19 of copending Application No. 16/518109 for the reasons discussed in the previous Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention for the reasons discussed in the previous Office Action.

Claim Rejections - 35 USC § 102/103
The rejections of claims 1-7, 9, 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hebensperger (US PG Pub. No. 2013/0264423) are withdrawn in view of Applicant's amendment, filed February 12, 2021.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US PG Pub. No. 2007/0256379) in view of Hebensperger (US PG Pub. No. 2013/0264423) and as evidenced by Kelly (Kelly, P. "10 Viscoelasticity" chapter from "Solid Mechanics Part I: An Introduction to Solid Mechanics", 2015, p. 283-342) and/or Dimitrakopoulos (US PG Pub. No. 2019/0093354).  
Regarding claims 1-3, 12, 13, 15, and 17, Edwards teaches a sandwich-type composite component including a first outer layer (43) having a first outer surface (unlabeled, i.e. the top surface of the upper layer of item 43), a second outer layer (44), a foam core (45, i.e. a core having many pores, or "cavities") bonded between the outer layers, and an over-extruded layer (46, i.e. "protective covering") bonded to the outer surface that includes a pattern of three-dimensional (i.e. 3-D) structures (49) that provide a textured surface finish to the outer surface (Fig. 7; par. 36).  As the over-extruded layer covers the rest of the composite structure and is made of a polymer material, it provides at least some protection to the underlying composite structure and qualifies as a "protective covering".  

The teachings of Edwards differ from the current invention in that the protective covering is not taught comprise an elastomeric, sound-damping material.  However, Edwards does teach that the product can be used in a variety of applications, including load floors (par. 36). Hebensperger further teaches a composite sandwich panel that may be used as a floor that includes a structured, viscoelastomeric layer on its upper surface (par. 45).  The structured, viscoelastomeric layer is advantageous because it allows for safe interaction of shoes and boots with different kinds of soles, provides escape space for liquids and greasy pollutants, and prevents slipping when walked upon (par. 45).  As such, it would have been obvious to one of ordinary skill in the art to configure Edwards's structured, protective covering to be viscoelastomeric (i.e. and to include an elastomeric material) to make the structure more appropriate as a floor surface by allowing it to be safely contacted by shoes and boots, by providing escape space for liquids and greases, and by providing an anti-slip surface for those who tread on it.  

The claim limitations reciting that the material is movable between open and closed positions is a statement of intended use.  As Edward's and Hebensperger's product can be moved, which includes between a position that may be considered "open" and a position that may be considered "closed", it meets the claim limitation.  Likewise, the claim limitations requiring that the covering reduces a level of undesirable noise when the component is in the closed position and that the covering provides an aesthetically-pleasing appearance to the backside of the component when it is in the open position are also statements of intended use regarding where the product is placed and at the discretion of a user/listener/viewer.  As the prior art cover is made from a vibration (including sound)-damping material, it necessarily reduces the level of noise from one side of the component to the other.  Therefore, if the panel is used to "close" an opening or used in a "closed position", it will reduce the level of noise, desired or otherwise, from being transmitted into the "closed" space.  As there is no apparent, defined, or claimed difference between blocked noises that are undesirable and those that are desirable, the requirement that the noise that is reduced is prima facie obvious to provide a product with an aesthetically-pleasing appearance.  See MPEP 2144.04.  Furthermore, the prior art product meets the claim limitations because it is capable of being used as claimed. 
The claim limitations reciting that the second outer layer is a load-bearing layer, that the outer surface is a "B-surface", that the recited component is a "vehicle interior component", and that the recited component is a "vehicle load floor component" are also statements of intended use.  The prior art product meets these limitations because it is capable of being used as claimed (i.e. the second outer layer can be used as a load-bearing layer, the component can be situated such that its outer surface is a "B-surface", and the component can be used as a vehicle interior or load floor component).  

Regarding claims 4 and 5, as discussed above, the 3-D structures on the prior art composite are arranged in a pattern.  Edwards teaches that the structures are ribs (par. 36).  Although Edwards does not refer to them as such, the ribs can be used as/considered a "style feature", a logo, a mark, a symbol, a graphic image (e.g. a graphic image of a rib), or a monogram (e.g. a monogram of a rib). 


Regarding claim 6, the requirement that the claimed pattern "provides information" cannot distinguish the claimed invention because whether or not any pattern "provides information" depends upon whether or not an external user has assigned meaning to the pattern, and is not an intrinsic property of the article per se. Nevertheless, the patterns taught by Edwards and Hebensperger can provide information (e.g. the dovetail pattern may indicate a direction to walk).  

	Regarding claims 7-10, as discussed above, Edwards's composite includes a foamed core, which he teach teaches includes cells and is preferably a thermoplastic (par. 21, 22).  Therefore, Edwards's foamed core is a cellular thermoplastic core. 


	Regarding claim 11, Edwards teaches that the skins (i.e. first and second outer layers) in his product may be thermoplastic composite panels including comingled fibers or thermoplastic-impregnated fiber sheets (par.37).  Although Edwards does not explicitly teach to use one of these fiber-reinforced thermoplastic layers as the skins in the structure discussed above, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art because Edwards explicitly teaches that such materials are appropriate for his product(s).   

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Hebensperger, as applied above, and further in view of Alford (US PG Pub. No. 2011/0062742) and/or Boudry (US Pat. No. 5,409,986), and as evidenced by Lakes (Lakes, R., Rev. Sci. Instrum. 2004, vol. 75, p. 797-810). 

Regarding claims 14, 16, and 18, the teachings of Hebensperger differ from the current invention in that the viscoelastomeric material in the protective covering discussed above is not taught to be a thermoset or thermoplastic material.  However, as discussed above, the composite product is intended for use as a flooring material.  Alford additionally teaches that thermoplastic elastomers are effective as floor coverings and may be used as a protective and cushioning material in vehicles (par. 20).  Boudry also teaches a floor covering material based on thermoplastic elastomers that satisfies the wear standards of floor coverings and exhibits good resistance to cigarette burns (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the elastomeric protective covering of the prior art composite component to include a thermoplastic elastomer, including the thermoplastic elastomer material of Boudry, because thermoplastic elastomers are effective as protective and cushioning floor materials for vehicles and/or because such a material (i.e. Boudry's) demonstrates good resistance to wear and cigarette burns.  As evidenced by Lakes, who teaches that all materials exhibit a viscoelastic response (p. 797), the prior art elastomers are viscoelastic. 


Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. 


Applicant has argued that the double patenting rejections made in view of copending Application No. 16/518,109 should be withdrawn because the copending 
Applicant has further argued that Edwards does not meet the claim limitations because the outer layer of his product is not injection-molded or embossed, and because he makes no disclosure of the layer being an acoustic barrier protective layer.  However, as discussed above, Edwards and Hebensperger's product meets the claimed product-by-process limitations because its outer layer has an integral structure and surface shape as claimed.  As also noted above, the outer layer of Edwards and Hebensperger's product necessarily serves as at least somewhat of an acoustic barrier and provides at least some protection and, therefore, is an acoustic barrier protective layer.  It is noted that no particular level of acoustic barrier, sound-damping, or 
	Applicant has further argued that the product-by-process limitations, particularly the requirement that the outer layer is injection molded, have been given no patentable weight during examination.  However, Applicant's assertion is incorrect. The product-by-process limitations were and are herein given the appropriate patentable weight, which is based on the structure they imply.  As Applicant as noted, "injection molded" implies "an integral structure" (Applicant's Remarks, p. 10-11).  The products of the prior art and the copending claims meet this limitation because they include an outer layer with an integral structure.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784